Exhibit 10.1
 
Equity Ownership Transfer Agreement


This Agreement is entered into by and between the following parties the 26th day
of October 2009:


Party A: Guangzhou Konzern Pharmaceuticals Co., Ltd. (hereinafter referred to as
“Party A”), a wholly foreign-owned enterprise registered and legally existing in
PRC under PRC law, having its address at Room 702, Guangri Mansion, No.9 Siyou
Nan Road, Wuyang Xincheng, Guangzhou, with its legal representative being Mr.
Senshan Yang, and with China Medicine Corporation (an enterprise duly
incorporated and established under the laws of the Nevada State of USA and
listed on OTCBB in USA) being the sole shareholder of it; and
 
Party B: SINOFORM LIMITED (hereinafter referred to as “Party B”), a company
registered and legally exiting under the laws of British Virgin Islands, having
its address at 3rd Floor, Omar Hodge Building Wickhams Cayl Po Box362 Road Town,
Tortol a British Virgin Islands and with its executive director being Mr.
Xiaoguang Lin.


Whereas:


1.
Guangzhou LifeTech Pharmaceuticals Co., Ltd. (hereinafter referred to as
“LifeTech Pharmaceuticals”)  is a wholly foreign-owned enterprise approved by
Bureau of Foreign Trade and Economic Cooperation of Conghua Municipality and is
legally exiting, whose business license indicates: Registration Number: Qi Du
Yue Sui Zong Zi No.009499; Registered Capital: RMB34,000,000.00; Term of
Operation to expire on 21 August 2036;
   

2.
Party B is the sole shareholder of LifeTech Pharmaceuticals, legally holding
100% equity interests in LifeTech Pharmaceuticals;
   

3.
Party A intends to purchase all the equity interests in LifeTech Pharmaceuticals
held by Party B, and Party B intends to sell to Party A all the equity interests
in LifeTech Pharmaceuticals held by it (hereinafter referred to as “This
Transaction”). Upon completion of such equity acquisition, LifeTech
Pharmaceuticals will be changed to a wholly-owned subsidiary of Party A in
accordance with law; and
   

4.
In the principles of equality, voluntariness, fairness and good faith and upon
adequate consultations, the Parties have entered into this Agreement with the
following terms and conditions.

 

--------------------------------------------------------------------------------


 
Article 1 Equity Transfer
 
1.1        Party B agrees to in accordance with the provisions of this Agreement
sell to Party A its 100% equity interests in LifeTech Pharmaceuticals; and Party
A agrees to purchase such equity interests.
 
1.2        The Parties agree that the price for this equity transfer is
RMB57,000,000.00. Such transaction price is determined by the Parties through
consultations on the basis of the appraisal result of the auditing and appraisal
of LifeTech Pharmaceuticals carried out by the intermediary retained by Party A
with the base date being 30 August 2009.
 
Article 2 Terms of Payment
 
2.1        Party A shall pay Party B the equity transfer price in the form of
currency.
 
2.2        Party A shall within three (3) working days after the execution of
this Agreement pay Party B RMB3,750,000.00 of the equity transfer price; before
30 March 2010 and after obtaining the approval on This Transaction from the
Bureau of Foreign Trade and Economic Cooperation of Conghua Municipality,
RMB25,000,000.00 of the equity transfer price shall be paid to Party B; within
three (3) working days after the passing of the equity interests in LifeTech
Pharmaceuticals to Party A, RMB3,250,000.00 of the equity transfer price shall
be paid to Party B; the residue RMB25,000,000.00 of the equity transfer price
shall be paid to Party B before 30 June 2010.
 
Article 3 Passing of Equity Interests
 
3.1        Within three (3) working days after the execution by the Parties of
this Equity Transfer Agreement, Party B shall cause LifeTech Pharmaceuticals to
apply to the Bureau of Foreign Trade and Economic Cooperation of Conghua
Municipality for approval on change of shareholder and amendment of articles of
association and, after obtaining the approval from the Bureau of Foreign Trade
and Economic Cooperation of Conghua Municipality, to attend the change of
shareholder registration formalities with the AIC authority.
 
3.2        For the purpose of attending the formalities under 3.1, Party A and
Party B undertake to execute and issue to LifeTech Pharmaceuticals all necessary
documents in a timely manner.
 
3.3        The closing of equity transfer shall complete upon the passing of the
equity interests in LifeTech Pharmaceuticals to Party A.

 

--------------------------------------------------------------------------------


 
Article 4 Taxations
 
4.1        Party A and Party B will use their best efforts to jointly reduce
transaction costs and shall bear their respective costs incurred by the
documentation work and the retaining of professionals for the purpose of
execution of this Agreement and transacting the business hereunder.
 
4.2        Party A and Party B agree to bear the taxations payable by them
respectively under applicable law. Where no applicable law is in place in
respect of the obligor to bear certain taxation(s), such taxation(s) shall be
borne by the Parties equally.
 
Article 5 Special Covenants on Debts of LifeTech Pharmaceuticals
 
5.1        The Parties confirm: on 30 August 2009 (the base date), the
receivables and payables between LifeTech Pharmaceuticals and the affiliate(s)
of Party B have been checked over, and the amount of the receivables equals the
amount of the payables from LifeTech Pharmaceuticals to the affiliate(s) of
Party B.
 
5.2        The Parties confirm: on 30 August 2009 (the base date), the
receivables and payables occurred in the course of the production and operation
of LifeTech Pharmaceuticals (except those between LifeTech Pharmaceuticals and
the affiliate(s) of Party B)　have been checked over, and the total amount of
such receivables and the inventories equals the total amount of payables from
LifeTech Pharmaceuticals to others.
 
5.3        The Parties confirm: on 30 August 2009 (the base date), the balance
of the bank loans of LifeTech Pharmaceuticals was RMB89,800,000.00. Such bank
loans shall be repaid by Party A.
 
5.4        The Parties confirm: as to the bank loans under 5.3, Party A shall
within three (3) days after the execution of this Agreement pay RMB20,000,000.00
to Guangzhou Rural Credit Union on behalf of LifeTech Pharmaceuticals and shall
within three (3) days after the execution of this Agreement pay RMB30,000,000.00
to Guangzhou Rural Credit Union on behalf of LifeTech Pharmaceuticals; with
respect to the residue of such bank loans, Party B is to coordinate the lender
bank to perform the current loan agreement(s).
 
Article 6 Special Covenant on the Land Use Right in the Assets to Be Transferred
 
Party B has made disclosure and Party A has had knowledge of: as to all the land
use right currently used by LifeTech Pharmaceuticals at No.16 Guangcong Road,
Conghua Economic and Technological Development Zone, read from the books,
LifeTech Pharmaceuticals still owes land grant premium to Conghua District
Government (or Land Administration Authority); however, on the basis of the
privity reached and followed by LifeTech Pharmaceuticals and Conghua District
Government for many years, such land premium can actually be paid through
deduction by the part of taxations paid to Conghua District Government, which
can be retained by it and returned to LifeTech Pharmaceuticals.  The Parties
hereto agree: such land premium shall continue to be paid by LifeTech
Pharmaceuticals through deduction by the part of the taxations paid to Conghua
District Government; where any change occurs to the policy and the government
demands payment of the land premium for such land lot and other amounts in
relation thereto, Party B shall be liable to make the payment.
 

--------------------------------------------------------------------------------


 
Article 7 Placement of Employees of LifeTech Pharmaceuticals
 
Party A agrees that, after the acquisition, LifeTech Pharmaceuticals shall
continue to perform the labor Agreements with the current employees.  Party A
undertakes: the LifeTech Pharmaceuticals taken over by it will not illegally
dismiss any employee with an annual salary lower than RMB100,000, nor will it
cut the remuneration or other treatments of the employees; after the completion
of the closing, any performance, rescission, extension, dispute or compensation
issues in relation to the labor Agreements with the employees will be handled by
LifeTech Pharmaceuticals in accordance with the PRC Labor Agreement Law.
 
Article 8 Handing-over
 
8.1        The Parties agree: on the second day after Party A’s repayment of the
RMB20,000,000.00 of bank loan of LifeTech Pharmaceuticals in accordance with 5.4
and the payment of the first installment of equity transfer price in an amount
of RMB3,750,000.00 in accordance with 2.2 (“Handing-over Date”), the
handing-over of the assets of LifeTech Pharmaceuticals shall start.
 
8.2        On the day prior to the Handing-over Date, the Parties shall deliver
to each other the Power of Attorneys duly signed by the legal representatives in
favor of the authorized representatives so as to facilitate the particular
handing-over issues.
 
8.3        Handing-over Methods
 
8.3.1     As to inventories (including finished products <with a residue life
time of more than half a year>, raw materials, trademarks, semi-finished
products and other movable properties in connection with the business and
production of LifeTech Pharmaceuticals) (Party B is to provide a temporal
inventory statement as of 30 August 2009 for reference and the factual
inventories shall be as indicated by the actual counting on the Handing-over
date), receivables, payables, machinery and office equipments, if no discrepancy
is discovered in the course of the counting by the authorized representatives of
the Parties, the handing-over shall be deemed as having been completed upon
signing on the handing-over list by the representatives of the Parties jointly.
 
8.3.2     Handing-over of Land and House Title Certificates of LifeTech
Pharmaceuticals
 
Since the land and house title certificates of LifeTech Pharmaceuticals have
been deposited with Conghua Real Estate Administration Bureau for the purpose of
obtaining bank loans by it, the Parties agree: the handing-over shall be deemed
as having been completed upon Party B obtaining the photocopies of such land and
house title certificates from Conghua Real Estate Administration Bureau and
providing the same to Party A.
 
8.3.3     Handing-over of Intellectual Properties of LifeTech Pharmaceuticals
 
As to the intellectual properties currently owned by LifeTech Pharmaceuticals,
Party B is to provide Party A with the photocopies of the relevant title
certificates or approval documents of the same, for which a receipt shall be
signed by the authorized representative of Party A; within two (2) working days
after Party A’s payment of the third installment of the transfer price
(RMB3,250,000.00) in accordance with 2.2 and Party A’s repayment of the
RMB50,000,000.00 of the bank loans of LifeTech Pharmaceuticals in accordance
with 5.4, Party B shall provide Party A with the originals of the relevant title
certificates or approval documents of such intellectual properties.
 

--------------------------------------------------------------------------------


 
Party B shall disclose to Party A the relevant product outsourcing Agreement(s)
and shall give a brief introduction to the performance status of such Agreements
in the mean time.
 
8.3.4     Handing-over of Other Assets
 
The handing-over of other assets (if any) shall be deemed as having been
completed upon signing on the handing-over list by the representatives of Party
A and Party B.
 
8.4       Any debts and liabilities incurred by the operation and management of
LifeTech Pharmaceuticals before the Handing-over Date and not disclosed by Party
B shall be borne by Party B; where LifeTech Pharmaceuticals has made any payment
in respect of such debts or liabilities, Party B shall indemnify in full
LifeTech Pharmaceuticals the payment(s) made by it.  Any and all costs,
expenses, legal liabilities, operation and management liabilities in relation to
the operation of LifeTech Pharmaceuticals incurred after the Handing-over Date
shall be borne by Party A and the LifeTech Pharmaceuticals after the
Handing-over Date.

 
Article 9 Transitional Period Arrangement
 
9.1        Party A and Party B agree: the time period from the Handing-over Date
to the closing date shall be the transitional period.
 
9.2        During the transitional period, Party A, Party B and the LifeTech
Pharmaceuticals taken over by Party A shall not dispose of the land, houses,
machinery equipments, office equipments and other intangible assets of LifeTech
Pharmaceuticals, shall not increase the bank debts of LifeTech Pharmaceuticals,
and shall not provide security for loans in favor of other enterprises in the
name or with the assets of LifeTech Pharmaceuticals.
 
9.3        The company chop of LifeTech Pharmaceuticals shall be kept under
joint custody of Party A and Party B. Within three (3) working days after Party
B’s receipt of the third installment of the equity transfer price
(RMB3,250,000.00) paid by Party A, the Parties shall attend the formalities of
destroying such company chop with the competent public security authority. After
the old company chop is destroyed, LifeTech Pharmaceuticals shall start to use a
new company chop.
 
9.4        The Parties agree: during the period from the Handing-over Date to
the completion of the closing of this equity transfer, the profits and losses of
LifeTech Pharmaceuticals shall be enjoyed and borne by Party A and no adjustment
is to be made by the Parties to the transfer price.
 
Article 10 Special Covenant on Transfer of Equity Interests in Guangzhou
LifeTech Medicine Technologies Co., Ltd.
 
MCWALTS INVESTMENT HOLDINGS LTD., an affiliate of Party B, is holding 100% of
the equity interests in Guangzhou LifeTech Medicine Technologies Co., Ltd.; and
Party A intends to purchase such equity interests. Party B agrees to cause
MCWALTS INVESTMENT HOLDINGS LTD. to sell to Party A the 100% equity interests
held by it in Guangzhou LifeTech Medicine Technologies Co., Ltd., with the terms
and conditions to be agreed upon by Party A and MCWALTS INVESTMENT HOLDINGS LTD.
in a separate equity transfer agreement.
 

--------------------------------------------------------------------------------


 
Article 11        Party A’s Representations and Warranties
 
11.1        Party A is an enterprise legal person legally established and
existing, which has obtained all necessary authorizations and approvals to enter
into this Agreement.
 
11.2        The conclusion and performance of this Agreement are not in breach
of any Agreement binding on it or any other legal instrument; otherwise, all the
relevant legal liabilities shall be borne by Party A.
 
11.3        Party A is of adequate capacity to perform its obligations under
this Agreement.
 
11.4        Party A undertakes: to actively cooperate with Party B in attending
the relevant handing-over issues and to, as per the reasonable requirements of
Party B, provide in a timely manner the true and complete documents in relation
to this equity transfer.
 
11.5        Party A undertakes to actively cooperate with Party B in attending
the examination and approval formalities (if necessary) with the competent
foreign exchange administration authority in relation to Party B’s repatriation
overseas of the proceeds from the equity transfer, and to, as per the reasonable
requirements of Party B, provide in a timely manner the true and complete
documents in relation to this equity transfer.
 
11.6        Except where the business license of LifeTech Pharmaceuticals is
revoked in accordance with law, Party A will not rescind or terminate this
Agreement for any reason.
 
Article 12        Party B’s Representations and Warranties
 
12.1        Party B is an enterprise legal person legally established and
existing, which has obtained all necessary authorizations and approvals to enter
into this Agreement.
 
12.2        The conclusion and performance of this Agreement are not in breach
of any Agreement binding on it or any other legal instrument; otherwise, all the
relevant legal liabilities shall be borne by Party B.
 
12.3        Party B legally owns 100% of the equity interests in LifeTech
Pharmaceuticals; furthermore, there exists no pledge, mortgage or any other
right alleged by a third party in relation to such equity interests, nor any
other circumstance restricting the transfer thereof.
 
12.4        Party B undertakes: there exists no long-term equity investment made
by LifeTech Pharmaceuticals in other enterprises, nor any commitment to make any
long-term equity investment in other enterprises.
 
12.5        Party B undertakes: the materials, Agreements and documents in all
the respects of the assets, debts, business, financial status, certificates and
licenses of LifeTech Pharmaceuticals provided by Party B to Party A for the
purpose of this transaction are true, accurate, complete, fully reflecting the
assets, rights, obligations, business, liabilities and other relevant
information of LifeTech Pharmaceuticals, and without material (to incur losses
to LifeTech Pharmaceuticals in an amount over RMB1,000,000.00) concealing,
omission, exaggeration or misleading; as to any such material concealing,
omission, exaggeration or misleading in disclosure, Party B shall bear
compensation liabilities.
 

--------------------------------------------------------------------------------


 
12.6        Party B undertakes: LifeTech Pharmaceuticals has all necessary
qualifications, authorizations and approvals to carry out its current business.
 
12.7        Party B undertakes: as of the date of execution of this Agreement,
LifeTech Pharmaceuticals is not involved in any undisclosed material (to incur
losses to LifeTech Pharmaceuticals in an amount over RMB1,000,000.00)
litigation, arbitration or administrative penalty or any material economic
dispute.
 
12.8        During the period from the date of execution of this Agreement to
the Handing-over Date, Party B undertakes: to maintain the ordinary production
and operation of LifeTech Pharmaceuticals, to assure the capital of LifeTech
Pharmaceuticals not to be unreasonably transferred, to assure the assets of
LifeTech Pharmaceuticals not to be disposed of without consent from the Parties,
and to assure the bank debts of LifeTech Pharmaceuticals not to increase;
otherwise, Party B shall compensate the LifeTech Pharmaceuticals taken over by
Party A or Party A the losses incurred thereby.
 
12.9        Except where the business license of LifeTech Pharmaceuticals is
revoked in accordance with law, Party B will not rescind or terminate this
Agreement for any reason.
 
Article 13        Confidentiality Obligation
 
The Parties hereto agree: the content of this Agreement and any document,
materials and information obtained from the other Party under any provision of
this Agreement (“Confidential Information”) shall be kept in confidentiality by
the Parties and shall not be disclosed to a third party without consent from the
providing Party, except the disclosure by either Party as per the requirement of
applicable law, government authority or stock exchange.  The Parties shall
procure the professionals retained by them to comply with this provision and
shall bear the liabilities in relation to the obligations of such professionals
to comply with this provision.
 
Article 14        Breach of Agreement Liabilities
 
14.1        Party A undertakes: where any false statement, material omission or
material misunderstanding exists in the representations, undertakings or
warranties made by Party A, Party A fails to perform its obligations under this
Agreement properly and adequately, or Party A breaches its confidentiality
obligations, Party A shall compensate LifeTech Pharmaceuticals and Party B all
the direct and indirect losses incurred thereby (including litigation, legal
proceedings, arbitration, claims, evaluation and expenses).
 
14.2        Party B undertakes: where any false statement, material omission or
material misunderstanding exists in the representations, undertakings or
warranties made by Party B, Party B fails to perform its obligations under this
Agreement properly and adequately, or Party B breaches its confidentiality
obligations, Party B shall compensate Party A all the direct and indirect losses
incurred thereby (including litigation, legal proceedings, arbitration, claims,
evaluation and expenses).
 

--------------------------------------------------------------------------------


 
14.3        Where either of the Parties unilaterally terminates this Agreement
without a legitimate reason, such Party shall pay the other Party breach of
Agreement damages in an amount of RMB20,000,000.
 
14.4        Where Party A fails to perform its obligations under 5.4 to repay
the bank loans of LifeTech Pharmaceuticals, breach of Agreement damages shall be
paid to Party B by Party A at a rate of 0.05% of the amount due and payable for
each day in default, which is to be computed till Party A ‘s repayment in full
of such bank loans.
 
14.5        Any amendment to or rescission of this Agreement shall not affect
the right of the non-defaulting Party to pursue the breach of Agreement
liabilities of the defaulting Party under this Agreement.
 
14.6        Any Party’s failure or delay to exercise any of its rights to pursue
the breach of Agreement liabilities of the defaulting Party shall not constitute
a waiver of such right; any Party’s partial exercise of its rights to pursue the
breach of Agreement liabilities of the defaulting Party shall not affect its
exercise of other rights.
 
Article 15    Force Majeure
 
15.1        Force Majeure means earthquake, war, riot, natural disasters like
plague and other exempting events agreed by the Parties hereto.
 
15.2        Where this Agreement is rendered unable to be performed or unable to
be fully performed, the Party suffering such force majeure event shall notify
the other Party such force majeure event and shall within five (5) working days
after the end of the force majeure event provide a description of the event
together with an effective certificate showing the reasons that this Agreement
is unable to be performed or unable to be fully performed or that the
performance of this Agreement needs to be postponed.  Party A and Party B shall
on the basis of the extent of affection on the performance of this Agreement
decide through consultations whether to terminate this Agreement, to partially
exempt the performance of this Agreement, or to postpone the performance of this
Agreement.
 
15.3        Under the premise that neither of the Parties is at fault, the
inability to perform all or part of the obligations under this Agreement shall
not be deemed as a breach, provided that all necessary measures shall be taken
to reduce or eliminate the losses caused by the force majeure event to the
extent possible.
 
15.4        Neither of the Parties shall bear responsibilities in relation to
the losses suffered by or expenses increased to the other Party due to the force
majeure event.
 
Article 16        Effect, Amendment and Termination of Agreement
 
16.1        Upon being signed by the legal representative(s) or authorized
representative(s) of the Parties and being approved by the Bureau of Foreign
Trade and Economic Cooperation of Conghua Municipality, this Agreement shall
take effect and be legally binding on the Parties, which shall terminate
automatically upon being duly performed.
 

--------------------------------------------------------------------------------


 
16.2        Upon this Agreement taking effect, unless otherwise agreed by the
Parties in consensus, neither of the Parties may amend the same unilaterally;
any amendment to or modification of this Agreement shall take effect only after
being confirmed by the Parties in written form.
 
Article 17        Applicable Law
 
17.1        The conclusion, performance and interpretation of this Agreement
shall be governed by PRC law.
 
17.2        Where any provision of this Agreement is in conflict with any law or
regulation currently effective, such provision shall be void. The voidance of
any provision shall not affect the effect of other provisions or this Agreement
as a whole.  The Parties hereto shall agree on a new provision to supercede such
void provision.
 
Article 18        Dispute Resolution
 
The Parties shall consciously and faithfully perform this Agreement.  In the
event of any dispute, it shall be resolved through consultations; where such
consultations fail, either of the Parties may refer the dispute to China
International Economic and Trade Arbitration Commission South China
Sub-Commission for arbitration held in accordance with the arbitration rules
currently effective.  The arbitration shall be held in Shenzhen.  The arbitral
award shall be final and binding on the Parties.
 
Article 19        Miscellaneous
 
19.1        The Schedules hereto are an integral part of this Agreement, which
together with the text hereof constitute the entirety of this Agreement.
 
19.2        In the event of any issue not provided for herein, the Parties shall
settle the same through amiable consultations.
 
19.3        This Agreement is made in both Chinese and English languages; in the
event of any discrepancy between the two versions, the Chinese version shall
prevail.
 
19.4        This Agreement is made in six (6) copies; either of the Parties
shall hold one (1) with the rest to be submitted to competent authorities for
the purposes of examination and approval or registration; each of the original
copies shall be of the same legal effect.


(No text is contained on the remainder of this page.)



--------------------------------------------------------------------------------


 
(This signature page of the Equity Transfer Agreement contains no text.)
 
Party A:  Guangzhou Konzern Pharmaceutical Co., Ltd. (Chop)
 
Legal or Authorized Representative (Signature):
 

         
/s/ SanShan Yang
     
Mr. SanShan Yang
     
Chairman & CEO
     

 
Party B:  SINOFORM LIMITED (Chop)
 
Legal or Authorized Representative (Signature):
 

         
/s/ Daoming Mo
     
Mr. Daoming Mo
     
Chairman & CEO
     

 

--------------------------------------------------------------------------------

